Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 07/09/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 07/29/2019 Applicants elected, without traverse, the invention of Group I, claims drawn to method comprising detecting a mutation is ESR1, and the particular mutation that is a Y537 substitution.

Claims 86 and 93 remain withdrawn from consideration as set forth on page 2 of the Office Action of 03/26/2020.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims under 35 U.S.C. 103 as being unpatentable over the teachings of The Cancer Genome Atlas (TCGA) Research Network (2013) (citation B5 on the IDS of 09/04/2018) in view of Salipante et al (2014), as set forth on pages 3-7 of the Office Action of 03/26/2019, is withdrawn in light of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 101
Newly Applied, Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-9, 75, 78-85, 87-92, 94 and 95 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing abstract ideas and natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.

Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- the claims are directed to methods.

Step 2A, prong one. Does the claim recite a recognized judicial exception to patentability (a law of nature, a natural phenomenon, or an abstract idea)? Yes -The rejected claims recite abstract ideas.   Abstract ideas include mental processes, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In the instant case the claims require (i.e.:  as recited in claims 1 and 83) 

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  No.  The claims are directed only to the gathering of data and the analysis of the gathered data.  

Step 2B.  Does the claim recite additional elements that amount to significantly more than the judicial exception? No- Here it noted that the claims encompass methods where no additional steps beyond the abstract idea (i.e.:  the evaluating of a pattern) are required.

The detection and analysis of NGS data was a well-established method that was routinely practiced in the related art.  For example, the specification teaches that collecting NGS data was routine in the art (e.g.:  page 14 of the specification); although the data may have been analyzed in a different manner, the data analysis as broadly recited in the rejected claims (e.g.:  pattern detection) is the judicial exception of the claims.  
But even the detection of the presence or absence of read dropouts in NGS data was a typical part of the analysis of such data in the prior art.  For example Xu et al 

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 

So even where a practical step of the claim may require collecting data via NGS using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims 
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as set forth in the Office Action of 03/26/2020 and maintained herein.  Applicants’ arguments (p.6-11 of the Remarks of 07/09/2020) have been fully and carefully considered but are not persuasive to withdraw the rejection.
Applicants have initially argued (p.7-8 of the Remarks) that the methods of the rejected claims solve a specific technical problem, and the methods have “real world” practical utility and implications in human health.  The argument is not persuasive because this asserted application is only the determination of the presence or absence of microsatellite instability.  This determination is a conclusion based on the analysis of data, and is not a practical application.  The ability to make the determination is not based on any improved technology.  There is not some new method of sequencing or data collection, or new steps of sample preparation.  The asserted technological improvement is only the way in which the collected data is thought about.  The examination of the data to reach the conclusion of the presence or absence of microsatellite instability is, as detailed in the rejection, the judicial exception to which the claims are directed.  This is especially true as the claims include determining the absence of microsatellite instability, meaning that there is no aspect of the data in which a read dropouts indicative of instability are present or detected.
The fact that the claim is directed the determination of a conclusion based on the analysis of data (i.e.:  an abstract idea) is validated by Applicants own argument as set forth on page 9 of the remarks:
…the recited steps are integrated together into a process for identifying a physical feature of a DNA sample (i.e., microsatellite instability).

The method only makes an identification of some feature that is present in the DNA of the sample.  This feature is not created by the method.  And this identification is only based on the analysis of NGS data to reach the conclusion.  There is nothing new about the NGS data, or how it is collected, as compared to the routine practice of next generation sequencing that is conventional in the related art.  Applicants’ inventive aspect is only the way in which collected data is analyzed to reach a conclusion, and this is the judicial exception to which the claims are directed.  
Applicants have argued (p.10-11 of the Remarks) that the claimed methods are not well understood, routine and conventional because.  It is not argued that the methods of next generation sequencing, as applied to the instantly claimed methods, were themselves known and routinely practiced in the related art.  Furthermore it is noted that in the rejection set forth above the Examiner has cited Xu et al and Oatts et al which provide that analysis of NGS to detect read dropouts was in fact routinely practiced in the related art.  In this regard the instant claims are different from the methods of Exergen (as cited in the Remarks) because in the instant claims it only the way in which data is the data is thought about that is not-routinely practiced in the related art.  Here it is important to note that novelty under 35 U.S.C. 102 or non-obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that the claimed method is eligible under 35 USC 101.  The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.


Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634